THEATTORNEYGENERAL
                              OF TEXAS
                             AUSTIN     1s. T-s
  WILL      WILSON
ATlPORNRY     ‘3RNRllAL

                               July 7,      1960


    Mr. N. F. Foster          Opinion No. W-874
    County Auditor
    Smith County              Re:     Whether the County Audl-
    Tyler, Texas                      tor of Smith County can
                                      approve for payment a
                                      claim by a court report-
                                      er for a transcript of a
                                      tape recording under facts
    Dear Mr. Foster:                  submitted.
            You have requested an opinion from this office
    as to whether ou can approve for payment a claim in
    the amount of $5.25 submitted by the Court Reporter of
    the Court of Domestic Relations in Smith County, for
    the transcript of a tape recording which the Criminal
    District Attorney of Smith County authorized her to
    transcribe. You state further that this was a trans-
    cription of a radio broadcast by the owner and operator
    of the Starlight Club whose club was involved in a raid
    by all departments of the law enforcement of Smith Coun-
    ty during the month of March, 1960, and that two criminal
    cases were filed as a result of such raid.
            Article 2324, Vernon's Civil Statutes, sets forth
    the duties of a court reporter for which the reporter is
    compensated by the State. These duties evidence only ser-
    vices which are Incident to the trial of a case in the
    court which the reporter Is appointed to serve. However,
    a court reporter may contract with other individuals for
    the performance of stenographic services which are not a
    part of his official duties. Attorney General Opinions
    Nos. O-4575, 0-4575h, v-538 and V-976. In our opinion,
    under the facts that you have described the court report-
    er is not prohibited from making a charge for work done in
    transcribing the tape of a radio broadcast.
            Accepting the fact that a court reporter can con-
    tract with other individuals for the performance of steno-
    graphic duties outside of those assigned by the court or
    by statute, it must be determined whether the Criminal
    District Attorney of Smith County has the authority to
    order the transcribing by the court reporter of this radio
    tape. Under Article 3899, Section (b), Vernon's Civil
Mr. N. F. Foster, Page 2   (wW-874)

Statutes, a Criminal District Attorney Is authorized to
charge to his county all reasonable expenses necessary
in the proper and legal conduct of his office:
              "Each officer named In this Act,
         where he receives a salary as compen-
         sation for his services, shall be en-
         titled and permitted to purchase or
         charge to his county all reasonable
         expenses necessary in the proper tnd
         legal conduct of his office . . .
        According to the letter to you by the Criminal
District Attorney, he thought that the transcript In
question would be of material aid to his office in pre-
paring for the trial of criminal cases. Under those
circumstances, It is our opinion that the work in ques-
tion was such that would authorize the District Attorney
to charge It to the County.
                           SUMMARY
         A court reporter, upon authorization by
         the proper official, may make a claim
         against the county for compensation for
         stenographic duties performed for the
         Criminal District Attorney outside of
         those duties prescribed by the court or
         by statute.
                                 Yours    very truly,
                                 WILL WILSON
                                 Attorney General of Texas


JCS:mm
                                         Assistant
APPROVED:
OPINION COMMI'M'EE
C. K. Richards, Chairman
Mary K. Wall
Marietta Payne
Fred Werkenthln
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore